1

2

3

4

5

6

7                                 UNITED STATES DISTRICT COURT
8                               CENTRAL DISTRICT OF CALIFORNIA
9                                         WESTERN DIVISION
10

11   MARK COOPER,                               )   No. CV 18-4753-RGK (PLA)
                                                )
12                       Petitioner,            )   ORDER ACCEPTING
                                                )   MAGISTRATE JUDGE’S
13               v.                             )   REPORT AND RECOMMENDATION
                                                )
14   JEFFERSON B. SESSIONS, III,                )
     ATTORNEY GENERAL,                          )
15                                              )
                         Respondent.            )
16                                              )
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records and files
19   herein, and the Magistrate Judge’s Report and Recommendation.            The Court accepts the
20   recommendations of the Magistrate Judge.
21         ACCORDINGLY, IT IS ORDERED:
22         1.     The Report and Recommendation is accepted.
23         2.     Respondent’s Motion to Dismiss is granted.
24         3.     Judgment shall be entered consistent with this order.
25         4.     The clerk shall serve this order and the judgment on all counsel or parties of record.
26

27   DATED: November 8, 2018
                                                             HONORABLE R. GARY KLAUSNER
28                                                           UNITED STATES DISTRICT JUDGE
